Fletcher, J.,
delivered the opinion of the court.
This case involves only the single question whether the lot deeded by Mary Wilson to her son, Chalmett Brown, was rer ceived by way of advancement. The chancellor’s notes show that one Ida Bass testified in the case; her testimony being taken orally before the chancellor, presumably by agreement. This testimony is not before us, and we are therefore not able to judge of its effect. It may have been controlling with tho-chancellor, and we are compelled, in this state of the record, to uphold his finding of fact Affirmed.